EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerry C. Harris Jr. on December 20, 2021.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	An alcohol-potentiated antimicrobial soap formulation comprising:
	a)	an alcohol-potentiated antimicrobial agent ranging from 0.10 to 2.0 % (v/v), wherein the antimicrobial agent comprises a quaternary ammonium chloride and a chlorinated phenol;
	b)	an alcohol potentiator present in an amount of 40% (v/v);
	c)	a surfactant ranging from 0.25 to 5.0 % (v/v);
	d)	an emollient ranging from 0.10 to 3.0 % (v/v);
	e)	additional solvents ranging from 0.5 to 2.0 % (v/v); and
	f)	deionized water.—

	cancel claims 12-14, 16, 19, and 21 

	In line 1 of claim 17, delete “13” and insert –1—therefor
	
	Delete claim 18 and insert new claim 18 as follows:

--18.	The alcohol-potentiated antimicrobial soap of claim 1 further comprising:
	g)	a chelating agent ranging from 0.10 to 1.50% (v/v).—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761